Detail Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,664,095. Although the claims at issue are not identical, they are not patentably distinct from each other because the only distinction over the prior parent 10,664,095 invention is the additional recitation of “is configurable to adjust a number of a plurality of pulse train bursts to be applied to each row being automatically scanned in a single low- power scan of the event-sensitive panel; and wherein each pulse train burst includes a number of pulses at a particular frequency.”
10,664,095
Current Application
1. An electronic device, comprising: channel scan logic configurable for being coupled to an event-sensitive panel that provides one or more output signals indicative of an event condition on the panel; wherein the channel scan logic is further configurable to adjust a range of rows on the panel to be automatically scanned in a single low-power scan to detect an event condition substantially free of processor control.
1. An electronic device for detecting touch or proximity events, comprising: channel scan logic configured for being coupled to an event-sensitive panel that provides event signals indicative of an event condition on the panel; wherein the channel scan logic is configurable to adjust a number of a plurality of pulse train bursts to be applied to each row being automatically scanned in a single low- power scan of the event-sensitive panel; and wherein each pulse train burst includes a number of pulses at a particular frequency.


Since, the invention is referring to the control of the digital circuitry which form channel scan logic in an electronic device, this means that in order to scan and control rows of logic based on digital logics, digital pulses train used to communicate must be sent as a signal to be used to communicate to the individual row of the event signal panel which is a plurality of pulse train at a particular frequency that is able to be controlled and applied accordingly.  Therefore, after analysis the examiner concludes that it would have been obvious for one of ordinary skill at the time of the filing of the current invention to having understood that the current inventive scope is substantially the same as the prior parent one, as it merely elaborate on the binary signals is a pulse train busts that includes a number of pulse at a particular frequency that enables the invention to be reduce into practice in the first place.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 21, 2022